Order entered May 20, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00454-CR

                     EX PARTE WILLIAM THOMAS NICHOLAS, JR.

                      On Appeal from the County Criminal Court No. 10
                                   Dallas County, Texas
                           Trial Court Cause No. MC15-A0588-L

                                             ORDER
       On April 23, 2015, this Court ordered the trial court to prepare and file with the Dallas

County Clerk a certification of appellant’s right to appeal. We ordered the Dallas County Clerk

to file, within fifteen days, a clerk’s record that contains the certification and the trial court’s

written order ruling on appellant’s application for writ of habeas corpus. The clerk’s record filed

on April 24, 2015 does not contain either the certification of appellant’s right to appeal or the

trial court’s written order ruling on the application for writ of habeas corpus, and, to date, we

have not otherwise received them.

       Accordingly, we ORDER the trial court to prepare and file, by JUNE 1, 2015, a written

order ruling on appellant’s application for writ of habeas corpus and a certification of appellant’s

right to appeal. We ORDER the Dallas County Clerk to transmit to this Court a supplemental

clerk’s record containing the trial court’s order and certification of appellant’s right to appeal by

JUNE 1, 2015.
       We ORDER the Dallas County Clerk to send a paper copy of the clerk’s record filed on

April 24, 2015 and a copy of the supplemental clerk’s record that is due in this Court by June 1,

2015 to William Thomas Nicholas, Jr., TDCJ No. 1680033, Clements Unit, 9601 Spur 591,

Amarillo, Texas 79107-9606.

       We GRANT appellant’s May 18, 2015 motion to extend time to file his brief to the

extent that we ORDER appellant’s brief to be filed by JUNE 15, 2015. The State’s brief shall

be due by JUNE 30, 2015. In the briefs, the parties shall address our jurisdiction over the

appeal, as well as any other issues related to the merits of appellant’s claims regarding the trial

court’s ruling on the application for writ of habeas corpus. No further extensions will be granted.

If any party does not file its brief by the date specified, the appeal will be submitted without that

party’s brief. See TEX. R. APP. P. 31.1.

       The appeal remains set for submission, without argument, on July 3, 2015. See TEX. R.

APP. P. 31.2.

       We DIRECT the Clerk to send copies of this order to the Honorable Roberto Canas,

Presiding Judge, County Criminal Court No. 10; John Warren, Dallas County Clerk; William

Thomas Nicholas, Jr.; and the Dallas County District Attorney’s Office.

                                                      /s/     ADA BROWN
                                                              JUSTICE